Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The effective filing date is recognized as 07/25/2017

Information Disclosure Statement
The IDS filed on 1/24/2020 has been considered. However, the International Search Report, as well as the Incoming Written Opinion of the International Search Authority, both constitute NPL, and should be noted on a corrected IDS. 

Claim Objections
Claims 9 and 10 are objected to because of the following minor informalities:  

	Regarding Claim 9, on the third line of the claim, it outlines a “communication unit .. for performing … communication with an outside”  - Examiner assumes that the claim is meant to say that the communication unit may communicate with computer devices beyond the communication system as outlined in Claim 9, i.e., a wearable device as shown in applicant Figure 1. For the purposes of Compact Prosecution, Examiner will be interpreting this limitation to read, “… communication with an outside computer device”. Appropriate Correction is required.

	Regarding Claim 10, Examiner is interpreting Claim 10 as being meant to be dependent off of Claim 9. Claim 10 is an apparatus claim, following the format of how method Claim 2 further limits method Claim 1, ergo, Examiner assumes this is a minor typographical error. For the purposes of compact prosecution, Examiner will be treating Claim 10 in this Office Action as being dependent on Claim 9. Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitations is: “Communication unit” as it appears in Claim 9 and “Navigation Device” as it appears in Claims 1, 3 4, 5, 6,  9, 11, 12, 13

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
The corresponding structure for “Communication Unit” was found on Page 11, Paragraph 81 of the specification as, “The communication units 118 and 127 may include a baseband circuit for processing a wireless signal.” No specific structure was found for “Navigation Device” , however, for the purposes of compact prosecution, Examiner is interpreting Navigation Device as generic navigation computer technology, such as a GPS-enabled mobile phone. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claims 1,
	Step 1:
	Claim 1 describes “a method” and thus falls under the statutory category of a process.
	Step 2(a), Prong I:
	Independent Claim 1 includes limitations that recite an abstract idea (bolded below):
A method of setting, by a terminal, a route along with a navigation device in a wireless communication system
the method comprising:  obtaining, from a user, destination information indicating a destination
setting a route to the destination based on the destination information
forming a connection with the navigation device through Bluetooth low energy (LE)
receiving, from the navigation device, a request message to request global positioning system (GPS) information for providing a navigation service based on the set route
and transmitting, to the navigation device, a response message comprising the GPS information.

	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind.  
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea, underlined above, are, in terms of components, “a terminal” and, “a navigation device in a wireless communication system” and the final three underlined limitations, in terms of a claimed abilities, are “forming a connection … through Bluetooth low energy” and, “receiving … a request message“ and “transmitting … a response message”. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the process of Claim 1 via generic computer elements, as with the terminal and navigation device, which is simple computer technology in itself. The final three noted limitations of “receiving” “forming a connection” and “transmitting”  – are also recited at a high level of generality and simply reflects the application of generic computer technology, particularly with regards to navigation technology, including the usage of Bluetooth LE, a known standard for technology communications. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).		Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)   that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over a terminal, a navigation device, forming a connection,  receiving a message, and transmitting a message. These limitations merely apply the process of Claim 1 via generic computer elements. In particular, the act of making a connection, and then receiving and transmitting information merely constitutes the conventional application of generic computer technology. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The physical components are recited at such a high level of generality that they do not outline anything beyond basic technology that is almost universally used in vehicle control methods. The limitation of connecting devices, receiving and transmitting information in a navigation system about is well understood, routine, and conventional, including the usage of Bluetooth LE, a known standard. The claim is ineligible.

Regarding Claims 2-8,
	The claims that depend on Claim 1 have been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. The dependent claims, when analyzed
individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. New elements introduced include the wearable device, body state collection and communications therewith, and navigation update procedures. These merely act to further limit the abstract idea, and are themselves conventional technology being used in a predictable manner, and thus not introduce material beyond the recitation of a mental process. Altogether, the claim limitations are not integrated into a practical application. 

Regarding Claim 9,
	Step 1:
	Claim 9 describes a “terminal” and thus falls under the statutory category of an apparatus. 
	Step 2(a), Prong I:
	Independent Claim 9 includes limitations that recite an abstract idea (bolded below):
Claim 9 Recites:
A terminal for setting a route along with a navigation device in a wireless communication system
comprising: a communication unit for performing wireless or wired communication with an outside
a processor functionally connected to the communication unit, wherein the processor is configured to
obtain, from a user, destination information indicating a destination
set a route to the destination based on the destination information
form a connection with the navigation device through Bluetooth low energy (LE)
receive, from the navigation device, a request message to request global positioning system (GPS) information for providing a navigation service based on the set route
and transmit, to the navigation device, a response message comprising the GPS information

	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. For example, the determinations and analysis made upon data, as well as the application of negative impact, can simply be performed mentally. 

	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea, underlined above, are, in terms of components, a terminal and, a navigation device, and,  a communication unit, and, a processor and the final three underlined limitations, in terms of a claimed abilities, are that the communication unit performs wireless or wired communication and that the processor is functionally connected to the communication unit – while the system in function as a whole has the additional limitations beyond the mental process of: forming a connection through Bluetooth low energy and, receiving a request message and transmitting a response message. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the process of Claim 1 via generic computer elements, as with the terminal, communication unit, navigation device, and processor, which are simple computer technology in itself. The communication unit performing wired or wireless communication, and the processor being connected to the communication unit reflect the simple application of computer technology. The final three noted limitations of “receiving” “forming a connection” and “transmitting”  – are also recited at a high level of generality and simply reflects the application of generic computer technology, particularly with regards to navigation technology, including the usage of Bluetooth LE, a known standard for technology communications. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is a terminal and, a navigation device, and a communication unit, and, a processor, and the limitations beyond a mental process for these units specifically are that the communication unit performs wireless or wired communication and that the processor is functionally connected to the communication unit – while the system as a whole has the additional limitations beyond the mental process of: form[ing] a connection through Bluetooth low energy and, receiv[ing] a request message and transmit[ing] a response message.  These limitations merely apply the process of Claim 9 via generic computer elements. In particular, the act of making a connection, and then receiving and transmitting information merely constitutes the conventional application of generic computer technology. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The physical components are recited at such a high level of generality that they do not outline anything beyond basic technology that is almost universally used in vehicle control methods. The limitation of connecting devices, receiving and transmitting information in a navigation system about is well understood, routine, and conventional, including the usage of Bluetooth LE, a known standard. The claim is ineligible.

Regarding Claims 10-16,
	The claims that depend on Claim 1 have been given the full two-part analysis including analyzing
the additional limitations both individually and in combination. The dependent claims, when analyzed
individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. New elements introduced include the wearable device, body state collection and communications therewith, and navigation update procedures. These merely act to further limit the abstract idea, and are themselves conventional technology being used in a predictable manner, and thus not introduce material beyond the recitation of a mental process. Altogether, the claim limitations are not integrated into a practical application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 9, 11 are rejected under 35 U.S.C. 103 because as being obvious over Sang-Hoon (KR 20030035390 A) in view of Tarlow (US 20120289243 A1) herein after referred to respectively simply as Sang-Hoon and Tarlow. 

Regarding Claim 1,
Sang-Hoon discloses the following limitations,
A method of setting, by a terminal 100, a route along with a navigation device in a wireless communication system (Page 3, Paragraph 3, “In step 208, the information center 100 receives the information on the transmitted current location / destination and detects the current location and calculates a path in response thereto” – wherein the information center is the terminal)
the method comprising:  obtaining, from a user, destination information indicating a destination (Page 3, Paragraph 3, “In step 208, the information center 100 receives the information on the transmitted current location / destination and detects the current location and calculates a path in response thereto”)
setting a route to the destination based on the destination information (Page 3, Paragraph 3, “In step 208, the information center 100 receives the information on the transmitted current location / destination and detects the current location and calculates a path in response thereto” wherein the path constitutes a route based on destination information) 
receiving, from the navigation device, a request message to request global positioning system (GPS) information for providing a navigation service based on the set route (Page 3, Paragraph 6-7, “when the automatic update mode of update route guidance data is set or the user manually requests the immediate update of update route guidance data, the navigation terminal requests the information center 100 to update route guidance data. … In step 218, the new route guidance data is downloaded to the navigation terminal through the wireless network”  wherein the update mode constitutes request for GPS information and providing new route guidance constitutes a navigation service based on the set route. Route guidance is based on GPS, Page 3, Paragraph 2, “Here, the information on the current position of the vehicle is a longitude and latitude coordinates obtained by the GPS” and Page 3, Paragraph 3, “The route calculation operation is performed by obtaining an optimal route from the current location and destination information of the vehicle”)
and transmitting, to the navigation device, a response message comprising the GPS information. (Page 3, Paragraph 4, “In step 210, the information center 100 downloads the route guidance data to the navigation terminal through the wireless network 200” Route guidance is based on GPS, Page 3, Paragraph 2, “Here, the information on the current position of the vehicle is a longitude and latitude coordinates obtained by the GPS” and Page 3, Paragraph 3, “The route calculation operation is performed by obtaining an optimal route from the current location and destination information of the vehicle”)
However, Sang-Hoon does not disclose the following limitation.
forming a connection with the navigation device through Bluetooth low energy (LE)
However, this is taught by Tarlow, which discloses the usage of Bluetooth low energy, a known communication standard for short distance communication of devices (Paragraph [0017], “Preferably the short range radio protocol is Bluetooth Low Energy and the first portable device is configured to transmit the first positioning data to the second portable device over a broadcast channel.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sang-Hoon so as to connect the navigation device with the mobile terminal via the Bluetooth Low Energy protocol as taught by Tarlow, as BLE is a well understood and public standard communications protocol and its inclusion here yields predictable results.

Regarding Claim 3,
The combination of Sang-Hoon and Tarlow already discloses the limitations of Claim 1, as shown above. Sang-Hoon further discloses the following limitations, 
further comprising:  receiving, from the navigation device, an update request message to request GPS information changed in a specific cycle; (Page 4, Paragraph 1, “The new route guidance data reflects the road information and the traffic information collected at the time when the route guidance data is requested to be updated. The navigation terminal substitutes and stores previously stored route guidance data with the downloaded route guidance data, and proceeds to step 304 to guide the driving route using the replaced route guidance data.” -  Page 3, Paragraph 19 “On the other hand, if the automatic update mode of the route guidance data is set in step 306, the navigation terminal determines whether a predetermined period has been reached in step 312.” Shows this occurs over a specific cycle. Route guidance is based on GPS, Page 3, Paragraph 2, “Here, the information on the current position of the vehicle is a longitude and latitude coordinates obtained by the GPS” and Page 3, Paragraph 3, “The route calculation operation is performed by obtaining an optimal route from the current location and destination information of the vehicle”)
and transmitting, to the navigation device, an update response message comprising the changed GPS information if the GPS information is changed. (Page 3-4, Paragraph 20-1, “The information center 100 generates new route guidance data using the new current location information and the destination information and downloads it to the navigation terminal.”)


Regarding Claim 9,
Sang-Hoon discloses the following limitations, 
A terminal 100 for setting a route along with a navigation device 300 in a wireless communication system (Page 2, Paragraph 22, “Referring to FIG. 1, the information center 100 stores map data and real-time traffic information. When the navigation function is requested from the mobile terminal 300,the information center 100 refers to the map data and real-time traffic information and provides corresponding route guidance information.” Wherein the mobile device is acting as a navigation device and the information center is setting a route)
comprising: a communication unit for performing wireless or wired communication with an outside computer device (Page 2, Paragraph 20 ”The wireless network 200 transfers information between the information center 100 and the mobile terminal 300.” Wherein the communication unit is a subunit of information 100 that gives it the ability to connect to network 200)
a processor functionally connected to the communication unit, wherein the processor is configured to (A processor is a necessary subunit of Information Center 100, which is  a computer device, Page 2, Paragraph 7, “In order to achieve the above object, an embodiment of the present invention provides a route guidance data for guiding a driving route from an information center having a database for storing map data to a destination” – information center 100 is a computer device which will have basic computer technology)
obtain, from a user, destination information indicating a destination (Page 3, Paragraph 3, “In step 208, the information center 100 receives the information on the transmitted current location / destination and detects the current location and calculates a path in response thereto”)
set a route to the destination based on the destination information  (Page 3, Paragraph 3, “In step 208, the information center 100 receives the information on the transmitted current location / destination and detects the current location and calculates a path in response thereto” wherein the path constitutes a route based on destination information)
receive, from the navigation device, a request message to request global positioning system (GPS) information for providing a navigation service based on the set route (Page 3, Paragraph 6-7, “when the automatic update mode of update route guidance data is set or the user manually requests the immediate update of update route guidance data, the navigation terminal requests the information center 100 to update route guidance data. … In step 218, the new route guidance data is downloaded to the navigation terminal through the wireless network”  wherein the update mode constitutes request for GPS information and providing new route guidance constitutes a navigation service based on the set route. Route guidance is based on GPS, Page 3, Paragraph 2, “Here, the information on the current position of the vehicle is a longitude and latitude coordinates obtained by the GPS” and Page 3, Paragraph 3, “The route calculation operation is performed by obtaining an optimal route from the current location and destination information of the vehicle”)
and transmit, to the navigation device, a response message comprising the GPS information (Page 3, Paragraph 4, “In step 210, the information center 100 downloads the route guidance data to the navigation terminal through the wireless network 200”)
However, Sang-Hoon does not disclose the following limitation.
forming a connection with the navigation device through Bluetooth low energy (LE)
However, this is taught by Tarlow, which discloses the usage of Bluetooth low energy, a known communication standard for short distance communication of devices (Paragraph [0017], “Preferably the short range radio protocol is Bluetooth Low Energy and the first portable device is configured to transmit the first positioning data to the second portable device over a broadcast channel.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sang-Hoon so as to connect the navigation device with the mobile terminal via the Bluetooth Low Energy protocol as taught by Tarlow, as BLE is a well understood and public standard communications protocol and its inclusion here yields predictable results.


Regarding Claim 11,
The combination of Sang-Hoon and Tarlow already discloses the limitations of Claim 1, as shown above. Sang-Hoon further discloses the following limitations, 
wherein the processor is configured to (A processor is a necessary subunit of Information Center 100, which is  a computer device, Page 2, Paragraph 7, “In order to achieve the above object, an embodiment of the present invention provides a route guidance data for guiding a driving route from an information center having a database for storing map data to a destination” – information center 100 is a computer device which will have basic computer technology)
 receive, from the navigation device, an update request message to request GPS information changed in a specific cycle  (Page 4, Paragraph 1, “The new route guidance data reflects the road information and the traffic information collected at the time when the route guidance data is requested to be updated. The navigation terminal substitutes and stores previously stored route guidance data with the downloaded route guidance data, and proceeds to step 304 to guide the driving route using the replaced route guidance data.” -  Page 3, Paragraph 19 “On the other hand, if the automatic update mode of the route guidance data is set in step 306, the navigation terminal determines whether a predetermined period has been reached in step 312.” Shows this occurs over a specific cycle)
transmit, to the navigation device, an update response message comprising the changed GPS information if the GPS information is changed (Page 3-4, Paragraph 20-1, “The information center 100 generates new route guidance data using the new current location information and the destination information and downloads it to the navigation terminal.”)

Claims 2, and 10 are rejected under 35 U.S.C. 103 because as being obvious over the combination of Sang-Hoon and Tarlow in view of Kolman (US 20100145947 A1) herein after referred to simply as Kolman

Regarding Claim 2,
The combination of Sang-Hoon and Tarlow already discloses the limitations of Claim 1, as shown above. Sang-Hoon further discloses the following limitations, 
wherein the GPS information comprises at least one of: route information indicating a travel route to the destination, track information indicating a moved route of the user, or way point information indicating a waypoint between routes from a source to the destination (Page 3, Paragraph 3, “In step 208, the information center 100 receives the information on the transmitted current location / destination and detects the current location and calculates a path in response thereto”. Wherein the calculated path is a travel route to the destination. Route guidance is based on GPS, Page 3, Paragraph 2, “Here, the information on the current position of the vehicle is a longitude and latitude coordinates obtained by the GPS” and Page 3, Paragraph 3, “The route calculation operation is performed by obtaining an optimal route from the current location and destination information of the vehicle”)  
However, the combination does not disclose the following limitation.
and wherein a format of the GPS information is a GPS exchange format (GPX).
However, this limitation is taught by Kolman, which discloses the transfer of GPS information with GPX, (Paragraph [0033], “The inventive network 100 may integrate with and/or use known open protocols and/or file types thereby allowing the exchange and interoperability of data-types between systems including, but not limited to, GPX”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the usage of GPX, as Kolman states that GPX is a known open protocol (Paragraph [0033], “The inventive network 100 may integrate with and/or use known open protocols and/or file types thereby allowing the exchange and interoperability of data-types between systems including, but not limited to, GPX”) and because its usage in the claimed invention yields predictable results.

Regarding Claim 10,
The combination of Sang-Hoon and Tarlow already discloses the limitations of Claim 1, as shown above. Sang-Hoon further discloses the following limitations, 
wherein the GPS information comprises at least one of: route information indicating a travel route to the destination, track information indicating a moved route of the user, or way point information indicating a waypoint between routes from a source to the destination (Page 3, Paragraph 3, “In step 208, the information center 100 receives the information on the transmitted current location / destination and detects the current location and calculates a path in response thereto”. Wherein the calculated path is a travel route to the destination. Note that the noncited prior art in the conclusion provides an example of track information and an example of waypoint information being used in navigation systems)
However, the combination does not disclose the following limitation.
and wherein a format of the GPS information is a GPS exchange format (GPX).
However, this limitation is taught by Kolman, which discloses the transfer of GPS information with GPX, (Paragraph [0033], “The inventive network 100 may integrate with and/or use known open protocols and/or file types thereby allowing the exchange and interoperability of data-types between systems including, but not limited to, GPX”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the usage of GPX, as Kolman states that GPX is a known open protocol (Paragraph [0033], “The inventive network 100 may integrate with and/or use known open protocols and/or file types thereby allowing the exchange and interoperability of data-types between systems including, but not limited to, GPX”) and because its usage in the claimed invention yields predictable results

Claim 4, 5 and 12, 13 is rejected under 35 U.S.C. 103 because as being obvious over the combination of Sang-and Tarlow in view of Kim (US 9683859 B2),  herein after referred to simply as Kim
Regarding Claim 4,
The combination of Sang-Hoon and Tarlow already discloses the limitations of Claim 1, as shown above. Tarlow also already has been found to disclose the following limitation, 
further comprising: forming a connection with a … device through Bluetooth low energy (LE) (Paragraph [0017], “Preferably the short range radio protocol is Bluetooth Low Energy and the first portable device is configured to transmit the first positioning data to the second portable device over a broadcast channel.”)
However, the combination does not disclose the following limitations,
further comprising: forming a connection with a wearable device through Bluetooth low energy (LE)
and transmitting a notification message for a notification of a specific event to at least one of the wearable device or the navigation device when the specific event occurs while providing the navigation service.
However, this is taught by the inclusion of Kim, which discloses a wearable device (Abstract, “a wearable device”) that can connect with a phone as part of a navigation system (column 4 line 64- column 5 line 3 “For example, the control module 280 may allow establishment of a wireless data path with the head unit of the vehicle through a wireless communication unit (not shown) of the smart glasses 200, and transmit destination information or monitoring information through the established data path. In addition, upon reception of destination information from a smartphone”) and provides notifications to the user as part of the navigation service (column 3, lines 63-66, “a display unit 130 to visually output a map and navigation-related information, a sound output unit 140 to output a guide sound upon execution of a navigation function,”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as to include a wearable device that gives navigation relevant notifications to a user, as doing so in one integrated system provides for convenient navigation (column 1, lines 43-44, “An object of the present invention is to provide a convenient navigation method”) 


Regarding Claim 5,
The combination of Sang-Hoon, Tarlow, and Kim already discloses the limitations of Claim 4. Kim further discloses the following limitations,
further comprising: obtaining, from the wearable device, state information indicating a body state of the user (Column 3, Line 41-48, “In addition, the bio-information of the driver acquired by the wearable device and monitoring information such as previously input profile can be referenced upon division of the respective courses. For example, the bio-information may include an average step speed and health conditions (e.g., heart rate and fatigue degree), and the profiles may include a desired exercise distance / calorie burn,  and preference for uphill road/stairs”)
and transmitting, to at least one of the wearable device or the navigation device an indication message indicating a specific operation based on the body state (Column 6, Line 4-10, “For example, when the user desires exercise and prefers stairs, the vehicle traveling course may be set to a short distance and the walking course may be set to include an uphill road or stairs. Even if the user desires exercise, the walking course may be set to a shorter distance (i.e. the vehicle traveling course may be set to a longer distance) upon determining that the user has a poor health condition at present." And Column 3, Line 63-66, “a display unit 130 to visually output a map and navigation-related information, a sound output unit 140 to output a guide sound upon execution of a navigation function” Wherein the specific operation constitutes the specific outputs to guide a user along a navigation route as is based on their body state)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the combination so to teach that a wearable device may collect biometric information and then influence operations based on that data, as doing so merely further details the obvious inclusion of Kim (Column 1, Line 43-44, “An object of the present invention is to provide a convenient navigation method”)    and because the integration of these details yields predictable results.  

Regarding Claim 12,
The combination of Sang-Hoon and Tarlow already discloses the limitations of Claim 9, as shown above. The combination further discloses the following limitation, 
wherein the processor is configured to form a connection with a … device through Bluetooth low energy (LE) (The generic computer processor of the Information center 100 as previously modified by Tarlow, Paragraph [0017], “Preferably the short range radio protocol is Bluetooth Low Energy and the first portable device is configured to transmit the first positioning data to the second portable device over a broadcast channel.”)
However, the combination does not disclose the following limitations,
wherein the processor is configured to form a connection with a wearable device through Bluetooth low energy (LE)
and transmit, to at least one of the wearable device or the navigation device, an indication message indicating a specific operation based on the body state.
However, this is taught by the inclusion of Kim, which discloses a wearable device (Abstract, “a wearable device”) that can connect with a phone as part of a navigation system (column 4 line 64- column 5 line 3 “For example, the control module 280 may allow establishment of a wireless data path with the head unit of the vehicle through a wireless communication unit (not shown) of the smart glasses 200, and transmit destination information or monitoring information through the established data path. In addition, upon reception of destination information from a smartphone”) and provides notifications to the user as part of the navigation service (column 3, lines 63-66, “a display unit 130 to visually output a map and navigation-related information, a sound output unit 140 to output a guide sound upon execution of a navigation function,”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as to include a wearable device that gives navigation relevant notifications to a user, as doing so in one integrated system provides for convenient navigation (column 1, lines 43-44, “An object of the present invention is to provide a convenient navigation method”) 


Regarding Claim 13,
The combination of Sang-Hoon, Tarlow, and Kim already discloses the limitations of Claim 12. Kim further discloses the following limitations,
wherein the processor is configured to obtain, (The generic computer processor of the Information center 100 as previously modified by Tarlow, Paragraph [0017], “Preferably the short range radio protocol is Bluetooth Low Energy and the first portable device is configured to transmit the first positioning data to the second portable device over a broadcast channel.”)
from the wearable device, state information indicating a body state of the user (Column 3, Line 41-48, “In addition, the bio-information of the driver acquired by the wearable device and monitoring information such as previously input profile can be referenced upon division of the respective courses. For example, the bio-information may include an average step speed and health conditions (e.g., heart rate and fatigue degree), and the profiles may include a desired exercise distance / calorie burn,  and preference for uphill road/stairs”) 
and transmit, to at least one of the wearable device or the navigation device, an indication message indicating a specific operation based on the body state. (Column 6, Line 4-10, “For example, when the user desires exercise and prefers stairs, the vehicle traveling course may be set to a short distance and the walking course may be set to include an uphill road or stairs. Even if the user desires exercise, the walking course may be set to a shorter distance (i.e. the vehicle traveling course may be set to a longer distance) upon determining that the user has a poor health condition at present." And Column 3, Line 63-66, “a display unit 130 to visually output a map and navigation-related information, a sound output unit 140 to output a guide sound upon execution of a navigation function” Wherein the specific operation constitutes the specific outputs to guide a user along a navigation route as is based on their body state) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the combination so as to teach that a wearable device may collect biometric information and then influence operations based on that data, as doing so merely further details the obvious inclusion of Kim (Column 1, Line 43-44, “An object of the present invention is to provide a convenient navigation method”)  and because the integration of these details yields predictable results.  


Claims 6, 7, 8 and 14, 15, 16 are rejected under 35 U.S.C. 103 because as being obvious over the combination of Sang-Hoon and Tarlow in view of Ji (US 20150178067 A1) herein after referred to simply as Ji

Regarding Claim 6,
The combination of Sang-Hoon and Tarlow already discloses the limitations of Claim 1, as shown above. However, the combination does not disclose the following limitation,
further comprising: performing an initial update procedure for providing the navigation service along with the navigation device.
However, this is taught by the inclusion of Ji, which discloses such an initial update procedure (Paragraph [0097]  “Upon receiving the map version information and the location information, therefore, the update server 200 first determines whether the received map version is the latest version. Upon determining that the received map version is not the latest version, the update server 200 may extract latest map information corresponding to the received location information and transmit the extracted latest map information to the mobile device 100.” Wherein the checking if the maps is of the latest version constitutes an initial update procedure)
	However, this would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination so as to include an initial update procedure as taught by Ji. The combination already discloses an update procedure for navigation services, and the inclusion of an initializing aspect is a well understood and conventional method of handling software services. It may be further interpreted that the automatic update embodiment of Sang-Hoon does implicitly disclose an initial update procedure, as any such repeated process must occur for a first time at some point, at which point it would constitute an initial update, the teaching of Ji in that aspect simply provides a more explicit disclosure of this feature.

Regarding Claim 7,
The combination of Sang-Hoon, Tarlow, and Ji, already discloses the limitations of Claim 6, as shown above. Sang-Hoon further discloses the following limitations, 
receiving an update request message to request an update of map information for providing the navigation service (Page 3, Paragraph 19 “In step 310, the navigation terminal requests the update of the route guidance data by transmitting the new current location information and the previously input destination information determined at the present time to the information center 100 through the wireless network 200.” Under the broadest reasonable interpretation, map information includes route guidance data, as such data provides a trajectory applied to a map)
and transmitting an update response message comprising the updated map information if the map information is updated. (Page 4, Paragraph 1, “The new route guidance data reflects the road information and the traffic information collected at the time when the route guidance data is requested to be updated. The navigation terminal substitutes and stores previously stored route guidance data with the downloaded route guidance data, and proceeds to step 304 to guide the driving route using the replaced route guidance data.” Under the broadest reasonable interpretation, map information includes route guidance data, as such data provides a trajectory applied to a map)
Ji further discloses the following limitation,
the initial update procedure 
So while Sang-Hoon describes receiving and and transmitting updated map data in response to a request, it does not disclose that this is done as part of an initial update procedure. However, this is already disclosed by Ji in the teaching for Claim 6 (Paragraph [0097]  “Upon receiving the map version information and the location information, therefore, the update server 200 first determines whether the received map version is the latest version. Upon determining that the received map version is not the latest version, the update server 200 may extract latest map information corresponding to the received location information and transmit the extracted latest map information to the mobile device 100.” Wherein the checking if the maps is of the latest version b constitutes an initial update procedure)

Regarding Claim 8
The combination of Sang-Hoon, Tarlow, and Ji, already discloses the limitations of Claim 7, as shown above. Ji further discloses the following limitations, 
wherein the initial update procedure further comprises performing an operation for providing a specific service configured to be executed with the navigation service.
However, this is taught by the inclusion of Ji, which teaches that updated map data may be displayed on a screen, wherein the act of displaying on a screen constitutes the specific service of the above limitation (Paragraph [0095], “[0096] The mobile device 100 transmits the latest map information to the in-vehicle device 240 through the NFC interface 220. Subsequently, the in-vehicle device 240 displays the received latest map information on a screen.”)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination so as to include the performance of an operation of a navigation service as part of the update procedure, as performing such an operation, like displaying a map as taught by Ji, as this constitutes a well understood and conventional method in navigation service technology. The addition of this element yields predictable results. 

Regarding Claim 14,
The combination of Sang-Hoon and Tarlow already discloses the limitations of Claim 9, as shown above.  Sang-Hoon further discloses the following limitation,
wherein the processor is configured (A processor is a necessary subunit of Information Center 100, which is  a computer device, Page 2, Paragraph 7, “In order to achieve the above object, an embodiment of the present invention provides a route guidance data for guiding a driving route from an information center having a database for storing map data to a destination” – information center 100 is a computer device which will have basic computer technology)
However, the combination does not disclose the following limitation,
to perform an initial update procedure for providing the navigation service along with the navigation device.
However, this is taught by the inclusion of Ji, which discloses such an initial update procedure (Paragraph [0097]  “Upon receiving the map version information and the location information, therefore, the update server 200 first determines whether the received map version is the latest version. Upon determining that the received map version is not the latest version, the update server 200 may extract latest map information corresponding to the received location information and transmit the extracted latest map information to the mobile device 100.” Wherein the checking if the maps is of the latest version constitutes an initial update procedure)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as the combination already discloses an update procedure for navigation services, and the inclusion of an initializing aspect is a well understood and conventional method of handling software services. 



Regarding Claim 15,
The combination of Sang-Hoon, Tarlow, and Ji, already discloses the limitations of Claim 14, as shown above. Sang-Hoon further discloses the following limitations, 
wherein the processor is configured to (A processor is a necessary subunit of Information Center 100, which is  a computer device, Page 2, Paragraph 7, “In order to achieve the above object, an embodiment of the present invention provides a route guidance data for guiding a driving route from an information center having a database for storing map data to a destination” – information center 100 is a computer device which will have basic computer technology)
receive an update request message to request an update of map information for providing the navigation service (Page 3, Paragraph 19 “In step 310, the navigation terminal requests the update of the route guidance data by transmitting the new current location information and the previously input destination information determined at the present time to the information center 100 through the wireless network 200”. Under the broadest reasonable interpretation, map information includes route guidance data, as such data provides a trajectory applied to a map)
and transmit an update response message comprising the updated map information if the map information is updated. (Page 4, Paragraph 1, “The new route guidance data reflects the road information and the traffic information collected at the time when the route guidance data is requested to be updated. The navigation terminal substitutes and stores previously stored route guidance data with the downloaded route guidance data, and proceeds to step 304 to guide the driving route using the replaced route guidance data.” Under the broadest reasonable interpretation, map information includes route guidance data, as such data provides a trajectory applied to a map)
Ji further discloses the following limitation,
the initial update procedure 
So while Sang-Hoon describes receiving and and transmitting updated map data in response to a request, it does not disclose that this is done as part of an initial update procedure. However, this is already disclosed by Ji in the teaching for Claim 6 (Paragraph [0097]  “Upon receiving the map version information and the location information, therefore, the update server 200 first determines whether the received map version is the latest version. Upon determining that the received map version is not the latest version, the update server 200 may extract latest map information corresponding to the received location information and transmit the extracted latest map information to the mobile device 100.” Wherein the checking if the maps is of the latest version constitutes an initial update procedure)

Regarding Claim 16,
The combination of Sang-Hoon, Tarlow, and Ji, already discloses the limitations of Claim 15, as shown above. Sang-Hoon further discloses the following limitations
wherein the processor is configured A processor is a necessary subunit of Information Center 100, which is  a computer device, Page 2, Paragraph 7, “In order to achieve the above object, an embodiment of the present invention provides a route guidance data for guiding a driving route from an information center having a database for storing map data to a destination” – information center 100 is a computer device which will have basic computer technology)
to perform an operation for providing a specific service configured to be executed with the navigation service.
	However, this is taught by the inclusion of Ji, which teaches that updated map data may be displayed on a screen, wherein the act of displaying on a screen constitutes the specific service of the above limitation (Paragraph [0095], “[0096] The mobile device 100 transmits the latest map information to the in-vehicle device 240 through the NFC interface 220. Subsequently, the in-vehicle device 240 displays the received latest map information on a screen.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination so as to include the performance of an operation of a navigation service as part of the update procedure, as performing such an operation, like displaying a map, constitutes a well understood and conventional method in navigation service technology. The addition of this element yields predictable results. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Staton (US 8009037 B2) discloses GPS information containing the history of a vehicle’s travel and waypoint information (Column 14, Lines-30-35, “A configurable boundary or geographical zone may be constructed through a combination of waypoints and/or zones. Because of this combination, the configurable boundary or geographical zone can be constructed in a very specific shape and outline specific borders or routes.” show the waypoints can be for routing and Column 14, Line 41-42, “In one embodiment, the transponder 105 is loaded with a plurality of waypoints, each waypoint defined by a coordinate and a radius.” shows the transmission of such information. Column 20, Lines 40-51, “Incoming messages from transponders 105 may also be forwarded to an email address, or cellular telephone, or any other communications device. To achieve this functionality, the history recorder 641 also transmits the geocoded locations to remote notify routers 681 by placing the geocoded locations in a remote notify queue 680 … If a notification is required, the remote notify router 681 retrieves the contact information for the appropriate communications device 177.” demonstrates the transmission of track information in  case where the communication device and a transponder are attached to the same system. Gudat (US 5648901 A) discloses another GPS information containing waypoint information (Abstract, “The route data also identifies a series of nodes located at the beginning and the end of the predetermined route and between adjacent path segments.”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.F./               Examiner, Art Unit 3666                                                                                                                                                                                         
/MARC BURGESS/               Supervisory Patent Examiner, Art Unit 3666